Citation Nr: 0910768	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  05-06 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Entitlement to a higher initial rating for service-
connected hepatitis C in excess of 0 percent from 
January 31, 2001, and in excess of 10 percent from 
September 5, 2002. 

2.	Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities 
(TDIU) for the period prior to May 6, 2003. 


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The Veteran had active duty from November 1968 to December 
1971, plus an additional nine months of verified service.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from July 2002 and Sepember 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

In February 2007, December 2007, and March 2008, the Board 
remanded the Veteran's claims to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
evidentiary development.


FINDINGS OF FACT

1.  For the period of initial rating appeal from January 31, 
2001, the Veteran's hepatitis C has been productive of 
minimal liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency, 
but necessitating dietary restriction or other therapeutic 
measures.

2.  For the entire period of initial rating appeal from 
January 31, 2001, the Veteran's hepatitis C has not been 
productive of moderate liver damage and disabling recurrent 
episodes of gastrointestinal disturbance, fatigue, and mental 
depression; for the period of initial rating appeal from July 
2, 2001, the Veteran's hepatitis C has not been productive of 
malaise and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month.

3.  The Veteran's formal claim for a TDIU was received by the 
RO in June 27, 2003. 

4.  For the relevant TDIU claim period from June 27, 2002 
(one year prior to receipt of formal claim), and prior to May 
6, 2003, the Veteran's service-connected disabilities were: 
post-traumatic stress disorder, rated 50 percent disabling; 
hepatitis C, rated 30 percent disabling; and a right leg 
scar, rated 0 percent disabling; the combined rating for this 
period was 70 percent. 

5.  The evidence for and against the Veteran's claim is in 
relative equipoise on the question of whether, for the period 
from June 27, 2002 to May 6, 2003, the Veteran's service-
connected disabilities precluded him from securing or 
following substantially gainful employment consistent with 
his education and industrial background.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, for 
the period of initial rating appeal from January 31, 2001, 
the schedular criteria for a 30 percent rating, but not 
higher, for hepatitis C are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.114, 
Diagnostic Code 7345 (2001); 38 C.F.R. §§ 3.102, 3.159, 
4.114, Diagnostic Code 7354 (2008).

2.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for a TDIU were met for the period from June 27, 
2002 to May 6, 2003.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 38 
U.S.C.A. § 5103(a) have been met.  This appeal arises from 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Notwithstanding, the Board notes that the Veteran was 
informed of rating and effective date requirements in an 
February 2007 letter.  The matter was subsequently 
readjudicated and a Supplemental Statements of the Case was 
issued in August 2007 and December 2008.  

The decision of the United States Court of Appeals for 
Veterans Claims in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), spoke only to cases of entitlement to an increased 
rating.  Because there is a distinction between initial 
rating claims and increased rating claims, Vazquez-Flores is 
not for application with respect to initial rating claims as 
notice requirements are met when the underlying claim for 
service connection is substantiated.  Consequently, there is 
no need to discuss whether VA met the Vazquez-Flores 
standard.

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  Washington v. Nicolson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal. 

Initial Rating for Hepatitis C 

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment and personnel records, and VA medical records and 
examination reports, dated from 2001 to 2003.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claims and what the evidence in the claims 
file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

In the July 2002 rating decision, service connection for 
hepatitis C was granted and assigned a noncompensable 
disability evaluation, effective from January 31, 2001.  In 
the November 2002 rating action, a 10 percent disability 
rating was granted, effective from September 5, 2002.  The 
present appeal involves the Veteran's disagreement with the 
initial disability rating for hepatitis C assigned in the 
July 2002 rating decision grant of service connection and 
assignment of initial rating for the period of claim from 
January 31, 2001.  

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  The history of a 
disability is even more important where, as here, the Veteran 
disagrees with the initial evaluation assigned upon the grant 
of service connection.  In such a case, separate ratings can 
be assigned for separate periods of time, based on the levels 
of disability manifested during each separate period of time, 
from the effective date of service connection.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2008).

During the pendency of the Veteran's appeal, the schedular 
criteria for rating hepatitis C were amended effective July 
2, 2001.  The RO received the Veteran's original claim in 
January 2001.  Thus, the old regulations are applicable both 
before and after the date of the change in regulations and 
the new regulations are applicable only on or after its 
effective date.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003); VAOPGCPREC 7-2003.

Under the old regulations, effective prior to July 2, 2001, 
hepatitis was assigned a noncompensable rating when it was 
healed and nonsymptomatic.  38 C.F.R. § 4.114, Code 7345 
(2001).  A 10 percent rating was assigned where there was 
demonstrable liver damage with mild gastrointestinal 
disturbance.  Id.  A 30 percent rating was authorized for 
minimal liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency 
but necessitating dietary restriction or other therapeutic 
measures.  Id.  A 60 percent evaluation was warranted for 
moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.  
Id.

Under the current rating criteria, effective July 2, 2001, 
hepatitis C is rated under 
38 C.F.R. § 4.114, Diagnostic Code 7354.  A 10 percent rating 
is warranted for symtoms of intermittent fatigue, malaise, 
and anorexia or, incapacitating episodes (with symtoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least one week, but less than two weeks during the past 12-
month period.  Id.  A 20 percent evaluation is warranted for 
symptoms of daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring dietary restriction 
or continuous medication, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  Id.

A 40 percent rating is warranted for daily fatigue, malaise, 
and anorexia, with minor weight loss and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least four 
weeks, but less than six weeks, during the past 12-month 
period.  Id.

A 60 percent rating is assigned for daily fatigue, malaise, 
and anorexia, with substantial weight loss (or other 
indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  Id.

"Incapacitating episode" means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.  38 C.F.R. § 4.115, Diagnostic Code 7354 (Note 
(2)) (2008).

The Veteran contends that he is entitled to a higher initial 
rating for his hepatitis C.  After careful consideration of 
all the evidence of record, the Board finds that, for the 
period of initial rating appeal from January 31, 2001, the 
Veteran's hepatitis C has been productive of minimal liver 
damage with associated fatigue, anxiety, and gastrointestinal 
disturbance of lesser degree and frequency, but necessitating 
dietary restriction or other therapeutic measures, as 
required for a 30 percent disability rating under the old 
rating criteria in effect when the Veteran filed his claim 
for service connection.  

VA outpatient records, dated in January 2001, reflect the 
Veteran's past history of hepatitis C that had already 
required treatment with interferon.  He said his enzymes were 
still elevated, but not as much.  The Veteran denied 
gastrointestinal and urinary symptoms and reported having 
fatigue.  The assessment included a history of hepatitis C 
that had been treated, and chronic fatigue, and indicated 
that laboratory tests were to be rechecked.

When seen in the VA outpatient mental hygiene clinic in March 
2001, the Veteran reported feeling tired, and told a 
psychiatrist that he was concerned about his liver disorder.  
His affect was depressed and blunted, but the pertinent 
assessment was PTSD.  Liver panel tests were also ordered.  
Days later, in March 2001, the Veteran was seen in the 
outpatient Hepatitis C clinic and gave a history of taking 
interferon or other drug therapy from 1998 to 2000 for two 
years.  It was noted that results of liver function tests 
performed in January were elevated and further tests were 
ordered.  The Veteran was advised of a new mode of interferon 
treatment, and he reported having significant back and joint 
pain.  

The VA medical records, dated from January to September 2002, 
show that, when seen in the outpatient Hepatitis C clinic on 
January 8, 2002, the Veteran weighed 269 pounds.  His abdomen 
was soft and non-tender and his liver was within normal 
limits.  Probable liver damage was noted, and results of an 
ultrasound of his liver were reported to show increased 
echogeneity consistent with fatty infiltrate.  New liver 
function tests were recommended.  The VA examiner noted that, 
if test results did not contraindicate, interferon and 
ribarvin were to be started when available if the Veteran 
decided to take that treatment.

When examined by VA in April 2002, it was noted that the 
Veteran was 6 feet 1 inch tall and weighed 270 pounds.  He 
denied any weight loss, ascites, or pain or tenderness in the 
liver area.  His liver was not enlarged and there was no 
tenderness on palpation at that time.  Diagnoses included 
hepatitis C.  

When examined by a VA psychologist in May 2002, the Veteran 
was noted to have a moderate major depressive disorder, but 
it was not associated with his hepatitis C.  According to a 
September 2002 VA record, the Veteran agreed to restart drug 
therapy for his hepatitis C and was placed on a waiting list.

During an October 2002 VA examination, the Veteran's 
complained of having easy fatigue associated with his 
hepatitis C.  On examination, he weighed 280 pounds and 
appeared well nourished.  There was no pallor or conjunctivae 
around his eyes.  His abdomen was soft and bowel sounds were 
present.  There was no organomegaly and no tenderness.  An 
ultrasound of  his liver and blood tests were ordered.  The 
diagnosis was hepatitis C.  Results of blood tests taken at 
the time indicated that the Veteran's liver function was 
high, and HCVAB (hepatitis C virus antibody?), that was 
previously positive, was now negative 

The VA treatment records, dated from January to July 2003, 
show that, in January 2003, physicians restarted the Veteran 
on interferon and ribavirin therapy for his hepatitis C.  In 
May 2003, he complained of dizziness associated with 
medication to help him urinate but denied fever, chills, or 
gastrointestinal symtoms.  When seen in July, he had 
completed the 28 weeks of therapy.  The record indicates that 
he had a mild rash at injection sites that was mildly 
pruritic and took Benadryl for sleep, felt wiped out after 
his injection, and occasionally had nausea at night.  He also 
had hot/cold sweats after injections.  Headaches were a 
problem before taking the medication and did not improve.  It 
was determined that the Veteran should remain on therapy for 
20 more weeks.

An August 13, 2003 VA examination report reveals that the 
Veteran subjectively complained of the side effects of 
medical treatment with rebavirin and interferon, including a 
rash on his abdomen from the injections, fatigue, weakness, 
and occasional nausea and vomiting from the medication.  He 
denied experiencing any hematemesis or melena, and did not 
give a history of anemia or weight loss.  On clinical 
examination, the Veteran appeared well-nourished and was 
weighed 270 pounds.  His abdomen was obese, with some 
scarring and erythema around the injection sites.  There was 
tenderness in the right upper quadrant.  The liver was not 
palpable and there were no masses palpated.  The diagnosis 
was hepatitis C and severe obesity.  The examiner commented 
that, due to current treatment for hepatitis, the Veteran 
felt daily fatigue, had weakness, and experienced occasional 
nausea and vomiting.  It was also noted that the Veteran was 
unemployable for the past five years and was on disability.  
The examiner said that the Veteran's viral load was negative 
after 28 treatments.

For these reasons, and resolving reasonable doubt in the 
Veteran's favor, the Board finds that, for the period of 
initial rating appeal from January 31, 2001, the schedular 
criteria for a 30 percent rating, but not higher, for 
hepatitis C are met.  38 C.F.R. § 4.114, Diagnostic Code 7345 
(2001).  

Based on the same evidence, however, the Board finds that, 
for the entire period of initial rating appeal from January 
31, 2001, the Veteran's hepatitis C has not been productive 
of symptoms that more nearly approximate moderate liver 
damage and disabling recurrent episodes of gastrointestinal 
disturbance, fatigue, and mental depression, as required for 
a higher disability rating of 60 percent under the old rating 
criteria.  The Board also finds that the weight of the all 
the evidence of record, including evidence of record dated 
prior to July 2, 2001, demonstrates that, for the period of 
initial rating appeal from July 2, 2001 (when the new rating 
criteria became effective), the Veteran's hepatitis C has not 
been productive of symptoms that more nearly approximate 
malaise and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period such as to warrant a 40 percent rating under 
the regulations effective July 2, 2001.

First, the Veteran has reported experiencing some fatigue and 
occasional nausea and vomiting associated with the medication 
used to treat his hepatitis C, but there is no evidence of 
disabling recurrent episodes of gastrointestinal disturbance, 
moderate liver damage or associated mental depression such as 
to warrant a 60 percent rating under the regulations 
effective prior to July 2, 2001.  As well, while the August 
2003 VA examiner said that the Veteran experienced daily 
fatigue and tenderness was noted in the Veteran's right upper 
quadrant, his liver was not palpable.  The records show that 
his weight ranged between 269 and 280 pounds and examiners 
described him as well-nourished.  However, there is no 
evidence of malaise and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period such as to warrant a 40 percent rating under 
the regulations effective July 2, 2001.

The Board has considered whether the case should be referred 
to the Director of VA Compensation and Pension Service for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  
The Veteran has not required frequent hospitalization for his 
hepatitis C and the manifestations of such are consistent 
with the assigned schedular evaluation.  In sum, there is no 
indication that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
evaluation assigned for the disability.  Thus, referral for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  In addition, the industrial impairment 
caused by the Veteran's service-connected hepatitis C has 
been recognized below in the raising and resolution of 
reasonable doubt on the issue of TDIU. 

TDIU

A TDIU may be granted where the schedular rating is less than 
total and the service-connected disabilities preclude the 
veteran from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

The general rule with respect to an award of increased 
compensation (which includes TDIU) is that the effective date 
for such an award will be the date the claim was received or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(o)(1).  An exception to this 
rule applies under circumstances where evidence demonstrates 
that a factually ascertainable increase in disability 
occurred during the one-year period preceding the date of 
receipt of the claim for increased compensation.  Otherwise, 
the effective date remains the date the claim is received. 38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The record reflects that the Veteran is in receipt of a 100 
percent (maximum) schedular rating for service-connected PTSD 
for the period from May 6, 2003; therefore, a TDIU is not for 
consideration for the period from May 6, 2003.  

The Veteran's formal claim for a TDIU was received by the RO 
in June 27, 2003.  Thus, under 38 C.F.R. § 3.400(o)(2), a 
TDIU may be assigned between June 27, 2002 and May 6, 2003, 
if the evidence reflects that an increase in disability 
transpired during that year prior to the date of receipt of 
his claim.  

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For 
those veterans who fail to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability; such cases should be referred to the 
Director, Compensation and Pension Service, for extra- 
schedular consideration.  38 C.F.R. § 4.16(b).

In this case, for the relevant TDIU claim period from June 
27, 2002 (one year prior to receipt of formal claim), and 
prior to May 6, 2003, the Veteran's service-connected 
disabilities were: post-traumatic stress disorder, rated 50 
percent disabling from January 31, 2001; hepatitis C, rated 
30 percent disabling; and a right leg scar, rated 0 percent 
disabling.  The combined rating was 70 percent from January 
31, 2001.  The Veteran thus meets the minimum percentage 
requirements for TDIU under 38 C.F.R. § 4.16(a) for the 
relevant period from June 27, 2002 (one year prior to receipt 
of formal claim for TDIU) and prior to May 6, 2003.

After a review of the evidence of record, the Board finds 
that the evidence for and against the Veteran's claim is in 
relative equipoise on the question of whether, for the period 
from June 27, 2002 to May 6, 2003, the Veteran's service-
connected disabilities precluded him from securing or 
following substantially gainful employment consistent with 
his education and industrial background.  During the period 
in question the Veteran was diagnosed with moderate PTSD, 
which includes impairing symptoms of anger, mood impairment, 
anxiety, stress, and depression, difficulty with 
interpersonal relationships, including at work, and 
difficulty interacting effectively and working efficiently.  
The Veteran's service-connected hepatitis C has manifested 
symptoms of daily fatigue, nausea, vomiting, requiring 
medication and therapeutic measures.    

Partially weighing against the Veteran's claim for a TDIU is 
a July 2002 VA psychologist's report that the Veteran stopped 
working due to a back injury; however, the same report is 
partially favorable on the TDIU question because the VA 
psychologist noted that the Veteran's psychological symptoms 
may cause some 


problems in his ability to effectively interact and work 
efficiently.  Resolving reasonable doubt in the Veteran's 
favor, the Board finds that the criteria for a TDIU were met 
for the relevant period from June 27, 2002 to May 6, 2003.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

A higher initial disability rating of 30 percent for service-
connected hepatitis C, for the entire initial rating period 
from January 31, 2001, is granted.

A TDIU, for the period from June 27, 2002 to May 6, 2003, is 
granted.  


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


